Citation Nr: 1521035	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a septorhinoplasty, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from December 2001 to May 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The Veteran's residuals of a septorhinoplasty are assigned a 10 percent rating, the maximum rating available under Diagnostic Code 6502, and there are no exceptional circumstances.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a septorhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Vazquez-Flores notice was provided in July 2008 and April 2009.
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in August 2007 and November 2010.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

A 10 percent evaluation is currently assigned to the Veteran's residuals of a septorhinoplasty under Diagnostic Code 6502.  The Veteran is seeking an increased rating, to include an extraschedular rating.

Under Diagnostic Code 6502, a rating of 10 percent is assigned for deviation of the nasal septum, traumatic only, with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).  This is the maximum evaluation allowed under this diagnostic code. Id.  

III.  Factual Background and Analysis

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected residuals of a septorhinoplasty.  

In a submission dated in August 2007, the Veteran indicated that he injured his nose on two occasions.  He indicated that he felt the blockage was somewhat worse than when he was awarded a 10 percent disability evaluation.  He requested for his rating to be increased to 20 percent.

On VA examination in August 2007, the Veteran reported nasal congestion on a daily basis.  The Veteran also reported difficulty breathing through his nostrils.  He indicated that the nasal congestion sometimes interfered with his daily activities, but not his occupation.  He reported that he had been unemployed since 2002 and was on Social Security disability for other medical problems.  The Veteran reported that he uses over-the-counter nasal drops for treatment when necessary, usually two to three times per week.  He noted very little relief with the nasal drops.  He denied taking any other medications for his residuals of a septorhinoplasty.

The examination of the nose revealed an 80 percent obstruction in the left nostril and a 60 percent obstruction in the right nostril.  There was no purulent discharge or crusting from the nostrils.  Full examination of the nose revealed no deviation of the nasal septum.  There was some nasal congestion bilaterally involving both nostrils.  There was no deformity of the nose.  There was a 1.5 centimeter surgical scar in the midline along the nasal septum which was well-healed.  There was no tenderness or pain on palpation of the scar.  Examination of the throat revealed very mild postnasal drip.  There was no injection of the pharynx.  There was no deviation of the nasal septum.  X-ray imaging revealed normal nasal bones.  The diagnoses were residuals of status post septorhinoplasty, manifested by recurrent nasal obstruction involving both nostrils and chronic allergic rhinitis.

In a submission dated in February 2009, the Veteran's representative requested a higher evaluation for the Veteran's residuals of a septorhinoplasty based on the percentage of blocking that is present.

On VA examination in November 2010, the Veteran reported two re-injuries by doors hitting his nose.  He reported breathing problems over the years.  The examiner noted that there was no history of neoplasm, nasal allergy, osteomyelitis, or sinusitis.  He noted that there were no current rhinitis or sinus symptoms.  The examiner noted constant breathing difficulty, but no speech impairment.  The examiner did not find any evidence of sinus disease or any soft palate abnormality.  The Veteran had 60 percent nasal obstruction in the left nostril and 70 percent obstruction in the right nostril.  Nasal polyps were not present.  There was septal deviation due to trauma.  There was no permanent hypertrophy of turbinates from bacterial rhinitis.  Rhinoscleroma was not present.  There was a one centimeter healed scar at the tip of the Veteran's nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  The larynx was normal.  Nasal views in 2010 revealed surgical wire at the region of the tip of the anterior nasal spine, nasal septal deviation to the left, and symmetric prominence of nasal turbinate to the right.  The Veteran reported that he retired in 1994 due to psychiatric problems (depression).  The diagnosis was a fractured nasal septum with residual nasal passage obstruction.  The examiner found no effects of this condition on the Veteran's usual daily activities.

Social Security Administration (SSA) disability records showed revealed episodic nasal congestion.

In submissions dated in August 2011 and April 2015, the Veteran's representative requested extraschedular consideration.  However, the representative did not articulate a basis for why the Veteran's residuals of a septorhinoplasty warranted extraschedular consideration.

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected residuals of a septorhinoplasty.  As the RO has pointed out, his residuals of a septorhinoplasty have already been assigned the maximum schedular rating available under Diagnostic Code 6502.  Further, VA treatment records and examination reports reflect that the residuals of the septorhinoplasty results in recurrent nasal obstruction of both nostrils and breathing difficulty.  As such, there is no schedular basis for a higher rating for this disability.  

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's residuals of a septorhinoplasty.  He has not asserted any symptoms related to his residuals of a septorhinoplasty that are not contemplated by the applicable rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not before the Board as there is no evidence that his residuals of a septorhinoplasty render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).In this regard, although the Veteran is currently unemployed, he has indicated that his unemployment is due to his psychiatric symptoms of depression.  


ORDER

A rating in excess of 10 percent for residuals of a septorhinoplasty is denied.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


